                     Case 1:20-cv-03298-LGS Document 34 Filed 10/23/20 Page 1 of 1


          Karen K. Won                                                                                  Chrysler Center
          (212) 692-6704                                                                              666 Third Avenue
          kwon@mintz.com                                                                           New York, NY 10017
                                                                                                          212 935 3000
                                                                                                             mintz.com




                                                                      October 22, 2020

           VIA ECF

           Honorable Lorna G. Schofield, U.S.D.J.
           United States District Court,
              Southern District of New York
           Thurgood Marshall United States Courthouse
           40 Foley Square Courtroom 1106
           New York, New York 10007

                    Re:      Landau v. Centaur Media USA Inc., Docket No. 1:20-cv-3298-LGS

           Dear Judge Schofield,

                   Defendant submits this letter in this case. Under the current case management plan, a
           pre-motion conference for dispositive motions is scheduled for November 12, 2020. On October
           19, 2020, upon joint request by the parties, the Court issued an order scheduling a settlement
           conference before Magistrate Judge Moses for December 15, 2020 at 2:15 PM. Therefore,
           Defendant requests that the pre-motion conference currently set for November 12 be adjourned
           until December 30 or later, in order to allow the parties to focus on resolving this case amicably
           at the settlement conference. Plaintiff does not join in this request.
The case management conference is hereby adjourned from
November 12, 2020, at 10:30 A.M. to January 7, 2021, at         Respectfully Submitted,
10:30 A.M. The parties are reminded that any pre-motion
                                                                 /s/ Karen K. Won
letter for dispositive motions must be filed at least two weeks
                                                                 Karen K. Won
before the conference. For the conference, the parties shall
                                                                 Mintz, Levin, Cohn, Ferris, Glovsky
call (888) 363-4749 and use Access Code 558-3333. The time
                                                                 and Popeo, P.C.
of the conference is approximate, but the parties shall be       Chrysler Center
ready to proceed at that time.                                   666 Third Avenue
                                                                 New York, New York 10017
SO ORDERED.                                                      Tel.: (212) 692-6704
                                                                 E-mail: kwon@mintz.com
Dated: October 23, 2020
        New York, New York                                       Attorneys for Defendant Centaur Media
                                                                 USA Inc.




           BOSTON     LONDON       LOS ANGELES       NEW YORK          SAN DIEGO         SAN FRANCISCO    WASHINGTON
                                        MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
